Gilbert, J.
1. The object of the suit was to cancel a deed executed by the petitioner, on the ground of mental incapacity and undue influence exercised by the defendant. The court, did not err in overruling the demurrer to the petition.
2. Under the pleadings and the evidence, the grounds of the motion for *33a new trial complaining of portions of the court’s instructions, when considered in connection with the entire charge of the court, do not require the grant of a new trial. The mental incapacity of the plaintiff is shown by the great weight of the evidence. The same is true as to the lack of consideration for the deed, and the further fact that the terms of the deed were different from what was intended by both parties. In these circumstances, the judgment refusing a new trial will not be disturbed.
No. 5292.
October 14, 1926.
E. E. Elders and J. T. Grice, for plaintiff in error.
C. L. Cowart, contra.
3. The verdict is amply supported by evidence.

Judgment affirmed.


All the Justices concur.